Citation Nr: 1118352	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1991 and from February 2003 to May 2004.  The Veteran was also a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before a decision review officer (DRO) at the RO in January 2007.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Giving the benefit of the doubt to the Veteran, it is at least as likely as not that the Veteran's currently diagnosed lumbar strain occurred during the in-service treatment for his right ankle disorder.  



CONCLUSION OF LAW

A lumbar strain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein on the claim that is decided below, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  

The Veteran contends that he has a low back disorder that is due to his military service.  Specifically, he alleged that he injured his low back while performing physical therapy for his service connected right ankle disability.  He reported that he hurt his back while walking on a treadmill in a harness and that his back pain continued since that time.  

Physical therapy records from a military physical therapist contain a notation that the on April 20, 2004, the Veteran reported that he had severe low back pain after his last treatment. 

At A VA examination in November 2004, approximately 6 months after his service, the Veteran reported that he hurt his back while walking on a treadmill during physical therapy for his ankle.  

A December 2005 letter from Dr. B.G.D. reflects that the Veteran also then reported that he injured his back during physical therapy and that he had continued back pain since that time.  

At a VA examination in March 2010 the Veteran again reported that he hurt his low back while performing physical therapy for his ankle.  He reported that he was hoisted in a harness during ankle therapy exercises and that on the way down it felt like he pinched a nerve.  Since that time, he had low back pain that he rated 3 out of 10 with bi-weekly flares to 10 out of 10.  The examiner diagnosed lumbar strain and opined that it was at least as likely as not that this disorder was related to the injury that the Veteran sustained during physical therapy.

The Board finds that the Veteran's account of the onset of his back pain, which consistently related it to an incident during physical therapy and was corroborated by a treatment record reflecting a complaint of severe low back pain during physical therapy treatment, is credible.  The examiner who performed the most recent VA examination linked this injury during physical therapy to the Veteran's currently diagnosed lumbar strain.  Under these circumstances, the Board finds that it is at least as likely as not that the currently diagnosed lumbar strain was incurred during the physical therapy for the Veteran's ankle that he underwent during his service.  Thus, giving the benefit of the doubt to the Veteran, service connection for lumbar strain is granted.   

ORDER

Service connection for lumbar strain is granted.  


REMAND

The Veteran contends that he has a right knee disorder that is related to his right ankle disorder.  He contends that his ankle gave out when he was lifting a bridge during combat engineering school and that he incurred an injury to his knee at that time.  Alternatively, he contends that his altered gait as a result of the ankle injury led to his right knee disorder.
 
A January 2005 VA examination report reflected that the Veteran reported that he hurt his right knee in combat engineering school when he was carrying a heavy load and his right ankle gave way, causing the injury to his knee.  The examiner indicated that it was possible that the right knee disorder was directly related to the previous injury to the right ankle; however he was unable to provide an opinion as to this issue because the claims file was not available for review.  The examiner opined that the Veteran's right knee injury was "not necessarily related to favoring his right ankle."  

A March 2005 letter indicates that the Veteran reported to Dr. B.G.D. that he hurt his right knee when his ankle gave way while lifting a bridge.  A June 2005 treatment record also reflects that the Veteran reported injuring his knee while moving a bridge during National Guard duty.  This injury allegedly took place in 1992 during annual training.  The Veteran submitted a copy of a National Guard treatment record from 1992 that indicated that the Veteran experienced knee pain but that there was no reported trauma to the knee.  

The Veteran continued to have knee problems and underwent arthroscopic surgery in 2000.  

Thereafter, the Veteran was called to active duty in February 2003.  He reported knee pain which was evaluated in October 2003 at which time he was found to have chondromalacia.  A medical evaluation that was performed in January 2004 in connection with a Medical Evaluation Board (MEB) that was related to the Veteran's right ankle disorder noted that the Veteran was at that time diagnosed with right knee chondromalacia patella.  No notation of any meniscal damage was made at that time.

During a June 2004 VA examination, the Veteran reported that he incurred a twisting type injury to his right knee while in combat engineering school.  The examiner indicated that this might have been the cause of a meniscal tear and that it was unclear whether this was related to the Veteran's current knee disorder.  The examiner noted that chondromalacia is more of a general overuse type syndrome and is most likely not necessarily related to a traumatic event unless the Veteran sustained a direct blow to the posterior portion of his patella.  

In an October 2004 letter Dr. B.G.D. opined that the Veteran's current right knee pain was related to favoring his right ankle.

A new VA examination was obtained in August 2010.  However, that exam dealt only with whether the Veteran's right knee disorder was caused by treatment in October 2003 while the Veteran was on active duty.  The examiner noted that the findings while the Veteran was on active duty were "likely mild degenerative changes" and that it was unlikely that any in-service treatment aggravated the Veteran's knee condition which was a progression of osteoarthritc and degenerative changes of the knee.  

Due to the numerous medical records and opinions of record, which indicate that the Veteran had various right knee problems at various times including a torn meniscus, chrondomalacia patella, and arthritis, the record is unclear as to the Veteran's current actual diagnosis and the etiology of that condition.  Therefore, a new examination is necessary to provide a definitive diagnosis of the Veteran's current right knee disorder as well as whether that disorder is related to a disease or injury that was incurred during the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination of his knee to determine the nature and etiology of any current right knee disorder.  For each disorder diagnosed the examiner should explain the likely etiology of the disorder, including (1) whether it was at least as likely as not (at least 50 percent likely) caused or aggravated by a disease or injury that occurred during the Veteran's service, and (2) whether it was at least as likely as not caused or aggravated by the Veteran's service-connected right ankle disorder.  If arthritic changes are deemed to have occurred during the Veteran's second period of service, from February 2003 to May 2004, or within 1 year thereof, the examiner should also explain whether this disorder was clearly and unmistakably (obviously and manifestly) present prior to such time, and whether it was aggravated by the Veteran's service or by his service connected ankle disability.  The examiner must set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinions, then he or she should explain why this is the case.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


